Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Whittle on 3/10/2021.

The application has been amended as follows: 

26. (Currently Amended) The system of claim 24, wherein, when the controller determines the primary fuel source has sufficient capacity to operate the remainder of the plurality of gas turbine engines at the first output, the controller is configured to: 
wait a period of time; and 
one of: 3 51263453vl
(1) if, following the period of time, the controller determines that the primary fuel source continues to supply the sufficient amount of the primary fuel to operate the remainder of the plurality of gas turbine engines at the first output, cease supply of the secondary fuel from the first secondary fuel supply to the first gas turbine engine of the plurality of gas turbine engines; and 
turbine engine of the plurality of gas turbine engines; or 
(2) if, following the period of time, the controller determines that the primary fuel source has insufficient capacity to operate the remainder of the plurality of gas turbine engines at the first output, cause the primary valve to inhibit flow communication between the primary fuel source and a second gas turbine engine of the plurality of gas turbine engines; and 
cause supply of the secondary fuel from the second secondary fuel supply to the second gas turbine engine.  

27. (Currently Amended) The system of claim 23, wherein: 
the primary sensor comprises a plurality of primary sensors, each of the plurality of primary sensors associated with each one of the plurality of gas turbine engines and configured to generate [[a]] the primary signal indicative of the ability of the primary fuel source to supply the amount of the primary fuel sufficient to operate the plurality of gas turbine engines at the first output; and 
the controller is configured to determine, based at least in part on the primary signals generated by the plurality of primary sensors, whether the primary fuel source has the ability to supply the amount of the primary fuel sufficient to operate the plurality of gas turbine engines at the first output.  

28. (Currently Amended) The system of claim 27, wherein the controller is 4configured to cause 


based at least in part on determining that the primary fuel source has the ability to supply the amount of the primary fuel sufficient to operate the at least two gas turbine engines at the first output, cause flow communication between the primary fuel source and at least three of the plurality of gas turbine engines; and 
determine, based at least in part on the primary signal, whether the primary fuel source has the ability to supply the amount of the primary fuel sufficient to operate the at least three gas turbine engines at the first output.  

33. (Currently Amended) The system of claim 29, wherein the controller is further configured to: 
cause sequential restoration of flow communication between the primary fuel source and each of the plurality of gas turbine engines until the controller determines, based at least in part on the primary signal, that the primary fuel source lacks the ability to supply the amount of the primary fuel sufficient to operate at the first output a first portion of the plurality of gas turbine engines to which flow communication with the primary fuel source has been restored; and 6
51263453vlmanage flow communication between the primary fuel source and each of the plurality of gas turbine engines, such that a second portion of the plurality of gas turbine engines is supplied with the primary fuel from the primary fuel source and a third portion of the plurality of gas turbine engines is supplied with the secondary fuel from a portion of the plurality of secondary fuel supplies associated with each of the third portion of the gas turbine engines, such that the plurality of gas turbine engines are operated at the first output.  

second portion of the plurality of gas turbine engines is the same number as 

Reasons for Allowance
Claims 23-37 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Alexander et al (US 20080229757), Broussard (US 20160032703), Oehring (US 20170218727), Schwarze (US 20110101166).
Regarding claim 23 and 29, the prior art of record does not disclose, teach, or suggest in combination with the other limitations of the claim a first fuel supply feeding a plurality of gas turbine engines, a plurality of secondary fuel supplies with each one of the plurality of secondary fuel supplies feeding each one of the plurality of gas turbine engines, and a controller switching to a secondary fuel supply of the plurality of secondary fuel supplies when the first fuel supply is insufficient for operating the plurality of gas turbine engine at a first output.  Alexander et al (US 20080229757) teaches a plurality of gas turbine engines using a dual fuel system, but does not teach a plurality of secondary fuel supplies with each one of the plurality of secondary fuel associated with each one of the plurality of gas turbine engines. Broussard (US 20160032703) teaches a plurality of gas turbine engines using a single fuel, but does not teach a primary fuel source feeding the plurality of gas turbine engines and a plurality of secondary fuel supplies with each one of the plurality of secondary fuel associated with each one of the plurality of gas turbine engines.  Oehring (US 20170218727) teaches a plurality of gas turbine engines using a plurality of fuels, but does not teach a plurality of secondary fuel supplies with each one of the plurality of secondary fuel associated with each one of the plurality of gas turbine engines.  Schwarze (US 20110101166) teaches a plurality of gas turbine engines using a dual fuel, but 
Regarding claims 24-28, 30-37, the claims are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/EDWIN KANG/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741